         Case 1:18-cr-00167-ELH Document 96 Filed 08/07/20 Page 1 of 16



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

   UNITED STATES OF AMERICA,

       v.
                                                      Criminal Action No. ELH-18-167
   STEVEN COLE,
      Defendant

                                      MEMORANDUM

       On May 18, 2020, Steven Cole, proceeding pro se, filed a motion titled “Pursuing

Compassionate Release Relief Under 18 U.S.C. 3582(c)(1)(A)(i).” ECF 61. On June 2, 2020,

counsel entered an appearance for Cole (ECF 64) and subsequently filed a supplemental

memorandum in support of Cole’s motion. ECF 66. I shall refer to ECF 61 and ECF 66

collectively as the “Motion.” The Motion is supported by several exhibits. ECF 66-1 to ECF

66-9. The government opposes the Motion (ECF 73) and has also submitted several exhibits,

including Cole’s medical records from the Bureau of Prisons. ECF 73-1 to ECF 73-7. Cole filed

a reply. ECF 77.

       The government subsequently sought permission to file a surreply (ECF 80), to which the

defense asserted limited objections. ECF 82. Subject to the defense’s concerns, the Court

granted leave to the government to file a surreply. See ECF 81; ECF 83. The Surreply is

docketed at ECF 87.

       The Court has also received correspondence in support of the defendant. ECF 90 to ECF

94. In addition, the government submitted correspondence on July 30, 2020, relating to a health

condition of the defendant. ECF 95.

       No hearing is necessary to resolve the Motion. For the reasons that follow, I shall deny

the Motion.
         Case 1:18-cr-00167-ELH Document 96 Filed 08/07/20 Page 2 of 16




                                        I.      Background

       On March 27, 2018, a grand jury sitting in the District of Maryland returned an

indictment against Cole (ECF 1). He was charged with possession with intent to distribute

oxycodone, in violation of 21 U.S.C. § 841(a)(1) and 18 U.S.C. § 2 (Count One); possession of a

firearm in furtherance of a drug trafficking crime, in violation of 21 U.S.C. § 924(c) and 18

U.S.C. § 2 (Count Two); and possession of a firearm and ammunition by a felon, in violation of

21 U.S.C. § 922(g)(1) and 18 U.S.C. § 2 (Count Three). Id.

       Pursuant to a Plea Agreement (ECF 27), Cole entered a plea of guilty on December 11,

2018, to Counts One and Two of the Indictment.              ECF 25.    The government agreed to

recommend a reasonable sentence. ECF 27, ¶ 10.

       The Plea Agreement included a factual stipulation. See ECF 25 at 10-11. According to

the stipulation, Cole, then 31 years old, sold “opioid narcotics in the area of 2400 Winchester

Street in Baltimore, less than a block away from the James Mosher Elementary School and

across the street from a baseball field adjacent to the school. On his person, Cole carried a

revolver-style handgun.” Id. at 10.          Baltimore City Police officers observed Cole selling

narcotics to the driver of a vehicle. Id. Cole spotted the officers and fled into the stairwell of an

apartment complex. Id. In Cole’s discarded jacket, officers found a handgun with five rounds of

ammunition.    Id.   Cole had “two past convictions for possession with intent to distribute

controlled dangerous substances” and was thus prohibited from possessing a firearm. Id.

       The officers searched Cole and “recovered a number of pills—2.99 grams’ worth total—

which ultimately tested positive for oxycodone.”          Id.   They also recovered $443, which



                                                    2
            Case 1:18-cr-00167-ELH Document 96 Filed 08/07/20 Page 3 of 16



represented proceeds from his sale of drugs.        Id.   On Cole’s social media accounts, law

enforcement found pictures of Cole wearing the discarded jacket, pictures of Cole handling large

amounts of cash, pictures of OxyContin pills, pictures of handguns, and posts indicating his gang

affiliation. Id. at 11.

        According to the Presentence Report (“PSR,” ECF 30), Cole qualified as a career

offender under U.S.S.G. § 4B1.1. Id. ¶ 26. Therefore, his offense level increased to 32. Id.

¶ 27. After three deductions for acceptance of responsibility, the defendant had a final offense

level of 29. Id. ¶ 30. As a result of the defendant’s career offender status, his Criminal History

Category increased from V to VI. Id. ¶¶ 40, 41. The defendant’s advisory sentencing guidelines

called for a period of incarceration ranging from 262 to 327 months. ECF 42 at 1.1

        Sentencing was held on April 22, 2019.            ECF 29; ECF 66-6 (Transcript).      The

government sought a sentence of ten years or 120 months. ECF 66-6 at 28. The Court observed,

ECF 66-5 at 42: “This is a very serious case . . . .” Further, the Court said, id.: “[T]here is a

certain brazenness about this offense, that in broad daylight, on a school day, less than a block

from an elementary school, you were dealing, and you had a handgun . . . [C]hildren are at risk

when people are dealing drugs near school on a school day and they have a gun with them.”

        Nevertheless, the Court found grounds for mitigation. See ECF 66-6.           The Court

sentenced Cole to 48 months of imprisonment as to Count One and 60 months incarceration as to

Count Two, consecutive, for a total term of incarceration of 108 months, with credit from

December 6, 2017. ECF 41 (Judgment). He was also sentenced to 5 years of supervised release.

Id.

        1
           If the defendant were not a career offender, the defendant would have had a final
offense level of 13 for Count One. Count Two required a mandatory minimum sentence of five
years, consecutive. See ECF 66-5 at 13. In that circumstance, the guidelines would have called
for a total sentence ranging from 90 to 97 months of imprisonment. Id. at 14.

                                                3
         Case 1:18-cr-00167-ELH Document 96 Filed 08/07/20 Page 4 of 16



       Cole, who is now 32 years of age, “has been jailed since his arrest in December of 2017.”

ECF 66 at 2. He is presently incarcerated at the Metropolitan Detention Center in Brooklyn,

New York (“MDC Brooklyn”). ECF 66 at 1. According to the government, MDC Brooklyn is a

“pretrial and holdover facility,” at which the defendant has been held since February 11, 2020.

ECF 73 at 6. He is scheduled to be transferred to FCI Allenwood Medium in Pennsylvania. Id.

The defendant has a projected release date of October 27, 2025. ECF 66-3 at 1.

       On April 27, 2020, Cole requested compassionate release from the Warden of MDC

Brooklyn, due to asthma, high blood pressure, and “sickle cell trait.” ECF 73-2; see ECF 66-1 at

10. The request was denied on April 30, 2020. ECF 73-3. Thereafter, on May 18, 2020, Cole

moved for compassionate release from this Court. ECF 61; see also ECF 66. Cole’s projected

release date is October 27, 2025. ECF 73-4.

       Additional facts are included, infra.

                                  II.   Standard of Review

       Ordinarily, a court “may not modify a term of imprisonment once it has been imposed.”

18 U.S.C. § 3582(c); see United States v. Chambers, 956 F.3d 667, 671 (4th Cir. 2020); United

States v. Jackson, 952 F.3d 492, 495 (4th Cir. 2020); United States v. Martin, 916 F.3d 389, 395

(4th Cir. 2019). But, “the rule of finality is subject to a few narrow exceptions.” Freeman v.

United States, 564 U.S. 522, 526 (2011). One such exception is when the modification is

“expressly permitted by statute.” 18 U.S.C. § 3582(c)(1)(B); see Jackson, 952 F.3d at 495.

       Commonly termed the “compassionate release” provision, 18 U.S.C. § 3582(c)(1)(A)(i)

provides a statutory vehicle to modify a defendant’s sentence. Section 3582 was adopted as part

of the Sentencing Reform Act of 1984. It originally permitted a court to alter a sentence only

upon a motion by the Director of the BOP. See Pub. L. No. 98-473, § 224(a), 98 Stat. 2030



                                               4
         Case 1:18-cr-00167-ELH Document 96 Filed 08/07/20 Page 5 of 16



(1984). Thus, a defendant seeking compassionate release had to rely on the BOP Director for

relief. See, e.g., Orlansky v. FCI Miami Warden, 754 F. App’x 862, 866-67 (11th Cir. 2018);

Jarvis v. Stansberry, No. 2:08CV230, 2008 WL 5337908, at *1 (E.D. Va. Dec. 18, 2008)

(denying motion for compassionate release because § 3582 “vests absolute discretion” in the

BOP).

        However, for many years the safety valve of § 3582 languished. BOP rarely filed

motions on an inmate’s behalf. As a result, compassionate release was exceedingly rare. See

Hearing on Compassionate Release and the Conditions of Supervision Before the U.S.

Sentencing Comm’n 66 (2016) (statement of Michael E. Horowitz, Inspector General, Dep’t of

Justice) (observing that, on average, only 24 inmates were granted compassionate release per

year between 1984 and 2013).

        In December 2018, Congress significantly amended the compassionate release

mechanism when it enacted the First Step Act of 2018 (“FSA”). See Pub. L. 115-391, 132 Stat.

5239 (2018). As amended by the FSA, 18 U.S.C. § 3582(c)(1)(A) permits a court to reduce a

defendant’s term of imprisonment “upon motion of the Director of [BOP], or upon motion of the

defendant after the defendant has fully exhausted all administrative rights to appeal a failure of

the [BOP] to bring a motion on the defendant’s behalf or the lapse of 30 days from the receipt of

such a request by the warden of the defendant’s facility,” whichever occurs first. So, once a

defendant has exhausted his administrative remedies, he may petition a court directly for

compassionate release.

        Under § 3582(c)(1)(A), the court may modify the defendant’s sentence if, “after

considering the factors set forth in section 3553(a) to the extent that they are applicable,” it finds

that



                                                  5
             Case 1:18-cr-00167-ELH Document 96 Filed 08/07/20 Page 6 of 16



         (i) extraordinary and compelling reasons warrant such a reduction;

         (ii) the defendant is at least 70 years of age, has served at least 30 years in prison,
         pursuant to a sentence imposed under section 3559(c), for the offense or offenses
         for which the defendant is currently imprisoned, and a determination has been
         made by the Director of the Bureau of Prisons that the defendant is not a danger to
         the safety of any other person or the community, as provided under section
         3142(g);

         and that such a reduction is consistent with applicable policy statements issued by
         the Sentencing Commission . . . .

         Accordingly, in order to be entitled to relief under 18 U.S.C. § 3582(c)(1)(A)(i), Cole

must demonstrate that (1) “extraordinary and compelling reasons” warrant a reduction of his

sentence; (2) the factors set forth in 18 U.S.C. § 3553(a) countenance a reduction; and (3) the

sentence modification is “consistent” with the policy statement issued by the Sentencing

Commission in U.S.S.G. § 1B1.13, i.e., that the defendant does not pose a danger to the

community. The defendant, as the movant, bears the burden of establishing that he is entitled to

a sentence reduction under § 3582. See United States v. Hamilton, 715 F.3d 328, 337 (11th Cir.

2013).

                                        III.    COVID-192

         Defendant filed his Motion while the nation is “in the grip of a public health crisis more

severe than any seen for a hundred years.” Antietam Battlefield KOA v. Hogan, CCB-20-1130,

___ F. Supp. 3d ___, 2020 WL 2556496, at *1 (D. Md. May 20, 2020). That crisis is COVID-

19.3 The World Health Organization declared COVID-19 a global pandemic on March 11, 2020.

See Seth v. McDonough, PX-20-1028, 2020 WL 2571168, at *1 (D. Md. May 21, 2020).


         2
             The Court may take judicial notice of matters of public record. See Fed. R. Evid. 201.
         3
         Severe Acute Respiratory Syndrome Coronavirus 2 (SARS-CoV-2) is the cause of
coronavirus disease 2019, commonly called COVID-19. Antietam Battlefield, 2020 WL at
2556496, at *1 n.1 (citation omitted).

                                                    6
         Case 1:18-cr-00167-ELH Document 96 Filed 08/07/20 Page 7 of 16



       The judges of this Court “have written extensively about the pandemic.” United States v.

Williams, PWG-19-134, 2020 WL 3073320, at *1 (D. Md. June 10, 2020) (collecting cases).

Therefore, it is not necessary to recount in detail the “unprecedented nature and impact” of the

pandemic. Id.

       That said, the Court must underscore that the virus is highly contagious. See Coronavirus

Disease 2019 (COVID-19), How COVID-19 Spreads, CTRS. FOR DISEASE CONTROL &

PREVENTION (Apr. 2, 2020), https://bit.ly/2XoiDDh. Moreover, although many people who are

stricken with the virus experience only mild or moderate symptoms, the virus can cause severe

medical problems as well as death, especially for those in “high-risk categories . . . .” Antietam

Battlefield KOA, 2020 WL 2556496, at *1 (citation omitted).

       The COVID-19 pandemic is the worst public health crisis that the world has experienced

since 1918. See United States v. Hernandez, ___ F. Supp. 3d ___, 2020 WL 1684062, at *3

(S.D.N.Y. Apr. 2, 2020) (“The COVID-19 pandemic . . . . presents a clear and present danger to

free society for reasons that need no elaboration.”). As of August 5, 2020, COVID-19 has

infected over 4.7 million Americans and caused nearly 157,000 deaths in this country. See

COVID-19 Dashboard, THE JOHNS HOPKINS UNIV., https://bit.ly/2WD4XU9 (last accessed

August 5, 2020).

       The pandemic “has produced unparalleled and exceptional circumstances affecting every

aspect of life as we have known it.” Cameron v. Bouchard, LVP-20-10949, 2020 WL 2569868,

at *1 (E.D. Mich. May 21, 2020), stayed, ___ Fed. App’x ___, 2020 WL 3100187 (6th Cir. June

11, 2020). Indeed, for a significant period of time, life as we have known it came to a halt.

Although many businesses have reopened, many are subject to substantial restrictions. And, in

view of the recent resurgence of the virus, businesses are again facing closure.



                                                 7
         Case 1:18-cr-00167-ELH Document 96 Filed 08/07/20 Page 8 of 16



       Unfortunately, there is currently no vaccine, cure, “or proven effective treatment” that is

available. Moreover, according to the Centers for Disease Control and Prevention (“CDC”),

certain risk factors increase the chance of severe illness. Those risk factors initially included age

(over 65); lung disease; asthma; chronic kidney disease; serious heart disease; obesity; diabetes;

liver disease; and a compromised immune system. See Coronavirus Disease 2019 (COVID-19),

People Who Are at Risk for Severe Illness, CTRS. FOR DISEASE CONTROL & PREVENTION (May

14, 2020), https://bit.ly/2WBcB16.

       On June 25, 2020, to reflect the most recently available data, the CDC revised its

guidance as to medical conditions that pose a higher risk of severe illness from COVID-19.

Then, on July 17, 2020, to reflect the most recently available data, the CDC again revised its

guidance as to medical conditions that pose a greater risk of severe illness due to COVID-19.

See People of Any Age with Underlying Medical Conditions, CTRS. FOR DISEASE CONTROL &

PREVENTION (July 17, 2020), https://bit.ly/38S4NfY.       According to the CDC, the factors that

increase the risk include cancer; chronic kidney disease; COPD; being immunocompromised;

obesity, where the body mass index (“BMI”) is 30 or higher; serious heart conditions, including

heart failure and coronary artery disease; sickle cell disease; and Type 2 diabetes. Obesity where

the body mass index (“BMI”) is 30 or higher is on the list, as is Type 2 diabetes.

       The CDC has also created a second category for conditions that “might” present a risk for

complications from COVID-19.         The list of factors that might increase the risk includes

cerebrovascular disease, hypertension, pregnancy, liver disease, cystic fibrosis, neurologic

conditions, a compromised immune system, smoking, and Type I diabetes. See id. For example,

moderate to severe asthma is an underlying medical condition that was moved to the new




                                                 8
         Case 1:18-cr-00167-ELH Document 96 Filed 08/07/20 Page 9 of 16



category; it is now identified as a condition that “might” put an individual at higher risk for

COVID-19 complications. See id.

       Thus far, the only way to slow the spread of the virus is to practice “social distancing.”

See Coronavirus Disease 2019 (COVID-19), How to Protect Yourself & Others, CTRS. FOR

DISEASE CONTROL & PREVENTION, https://bit.ly/3dPA8Ba (last accessed May 21, 2020). Social

distancing is particularly difficult in the penal setting, however. Seth, 2020 WL 2571168, at *2.

Prisoners have little ability to isolate themselves from the threat posed by the coronavirus. Id.;

see also Cameron, 2020 WL 2569868, at *1. They are not readily able to secure safety products

on their own to protect themselves, such as masks and hand sanitizers.              Consequently,

correctional facilities are especially vulnerable to viral outbreaks and ill-suited to stem their

spread. See Coreas v. Bounds, TDC-20-0780, 2020 WL 1663133, at *2 (D. Md. Apr. 3, 2020)

(“Prisons, jails, and detention centers are especially vulnerable to outbreaks of COVID-19.”); see

also Letter of 3/25/20 to Governor Hogan from approximately 15 members of Johns Hopkins

faculty at the Bloomberg School of Public Health, School of Nursing, and School of Medicine

(explaining that the “close quarters of jails and prisons, the inability to employ effective social

distancing measures, and the many high-contact surfaces within facilities, make transmission of

COVID-19 more likely”); accord Brown v. Plata, 563 U.S. 493 519-20 (2011) (referencing a

medical expert’s description of the overcrowded California prison system as “‘breeding grounds

for disease’”) (citation omitted).

       The Department of Justice (“DOJ”) has recognized the unique risks posed to inmates and

employees of the Bureau of Prisons (“BOP”) from COVID-19. The DOJ has adopted the

position that an inmate who presents with one of the risk factors identified by the CDC should be




                                                9
         Case 1:18-cr-00167-ELH Document 96 Filed 08/07/20 Page 10 of 16



considered as having an “extraordinary and compelling reason” warranting a sentence reduction.

See U.S.S.G. § 1B1.13 cmt. n.1(A)(ii)(I).

        On March 23, 2020, the CDC issued guidance for the operation of penal institutions to

help prevent the spread of the virus. Seth, 2020 WL 2571168, at *2. Notably, the BOP has

implemented substantial measures to mitigate the risks to prisoners, to protect inmates from

COVID-19, and to treat those who are infected. As the Third Circuit recognized in United States

v. Raia, 954 F.3d 594, 597 (3rd Cir. 2020), the BOP has made “extensive and professional efforts

to curtail the virus’s spread.”

        Moreover, Attorney General William Barr issued a memorandum to Michael Carvajal,

Director of the BOP, on March 26, 2020, instructing him to prioritize the use of home

confinement for inmates at risk of complications from COVID-19. Hallinan v. Scarantino, 20-

HC-2088-FL, 2020 WL 3105094, at *8 (E.D. N.C. June 11, 2020). Then, on March 27, 2020,

Congress passed the Coronavirus Aid, Relief, and Economic Security Act (the “CARES Act”),

Pub. L. No. 116-136, 134 Stat. 281. In relevant part, the CARES Act authorized the Director of

BOP to extend the permissible length of home confinement, subject to a finding of an emergency

by the Attorney General. See Pub. L. No. 116-136, § 12003(b)(2). On April 3, 2020, the

Attorney General issued another memorandum to Carvajal, finding “the requisite emergency

. . . .” Hallinan, 2020 WL 3105094, at *9. Notably, the April 3 memorandum “had the effect of

expanding the [BOP’s] authority to grant home confinement to any inmate . . . .” Id.

        The BOP has implemented substantial measures to protect prisoners from COVID-19 and

to treat those who are infected.     See ECF 73 at 4-6 (detailing measures that BOP has

implemented to contain the virus). As of August 5, 2020, there are no reported inmate infections




                                               10
           Case 1:18-cr-00167-ELH Document 96 Filed 08/07/20 Page 11 of 16



at MDC Brooklyn, and only one staff infection. See COVID-19, FED. BUREAU              OF   PRISONS,

https://bit.ly/2XeiYH1.

       Nevertheless, as with the country as a whole, the virus persists in penal institutions.4 As

of August 3, 2020, the BOP reported that 2,325 inmates and 503 BOP staff currently tested

positive for COVID-19; 8,256 inmates and 708 staff have recovered; and 105 inmates and one

staff member have died from the virus. See https://www.bop.gov/coronavirus/ (last accessed

August 3, 2020). See COVID-19, FED. BUREAU OF PRISONS, https://bit.ly/2XeiYH1. But, FCI

Allenwood Medium currently has no active cases among either inmates or staff. See COVID-19,

FED. BUREAU OF PRISONS, https://bit.ly/2XeiYH1.

                                     IV.    Discussion

                                               A.

       Cole urges the Court to reduce his sentence to time served under 18 U.S.C.

§ 3582(c)(1)(A)(i), on the ground that he suffers from “asthma, high blood pressure, obesity, a

genetic trait for sickle cell anemia, and major depressive disorder—all of which collectively

place him at serious risk of becoming ill from COVID-19.” ECF 66 at 1. He contends that these

conditions are all recognized by the CDC as risk factors for COVID-19. Id. at 5-13.

       Cole’s obesity puts him at risk of complications from COVID-19. And, his asthma and

hypertension might also put him at risk for complications.

       Numerous courts have found that, in light of the COVID-19 pandemic, chronic medical

conditions, including obesity and hypertension, qualify as a compelling reason for compassionate

release. See United States v. Readus, No. 16-20827-1, 2020 WL 2572280, at *3 (E.D. Mich.

       4
          The New York Times has reported that cases of COVID-19 “have soared in recent
weeks” at jails and prisons across the country. Timothy Williams et al., Coronavirus cases Rise
Sharply in Prisons Even as They Plateau Nationwide, N.Y. TIMES (June 18, 2020),
https://nyti.ms/37JZgH2.

                                               11
        Case 1:18-cr-00167-ELH Document 96 Filed 08/07/20 Page 12 of 16



May 21, 2020) (“Courts have found that the combination of prediabetes and obesity have been

sufficient to warrant release”); see also, e.g., United States v. Williams, PWG-19-134, 2020 WL

3073320 (D. Md. June 10, 2020) (finding obese defendant with a BMI of 32.5 qualified for

compassionate release given COVID-19); United States v. Hilow, No. 15-170-JD, 2020 WL

2851086, at *4 (D. N.H. June 2, 2020) (involving asthma, migraines, hypertension, high

cholesterol, prediabetes, and borderline obesity); United States v. Zuckerman, 2020 WL

1659880, at *5 (S.D.N.Y. Apr. 3, 2020) (finding defendant’s age, diabetes, hypertension, and

obesity satisfied an extraordinary and compelling reason); United States v. Quintero, 08-CR-

6007L, 2020 WL 2175171, at *1 (W.D.N.Y. May 6, 2020) (finding defendant’s diabetes,

compromised immune system, obesity, and hypertension satisfied an extraordinary and

compelling reason); United States v. Foreman, 3:19-CR-62 (VAB), 2020 WL 2315908, at *4 (D.

Conn. May 11, 2020) (finding defendant’s age, hypertension, and obesity satisfied an

extraordinary and compelling reason); United States v. Ullings, 1:10-CR-00406, 2020 WL

2394096, at *4 (N.D. Ga. May 12, 2020) (finding defendant’s age, hypertension, and obesity

satisfied an extraordinary and compelling reason).

       Indeed, the government concedes that, under the revised CDC guidance, “Defendant’s

body mass index (BMI) above 30 constitutes an extraordinary and compelling reason warranting

a reduction [in] sentence.” ECF 95. I am satisfied that, given Cole’s obesity, coupled with his

other medical conditions, he satisfies the “extraordinary and compelling” prong of the § 3582

analysis.

                                               B.

       Cole notes that he has a release plan, by which he will reside with his daughter and her

grandmother. ECF 66 at 19. Cole would be the primary caretaker for his minor daughter, who is



                                               12
         Case 1:18-cr-00167-ELH Document 96 Filed 08/07/20 Page 13 of 16



currently being cared for by her grandmother. Id. If released, Cole also “intends to return to his

son’s life.” Id. His son is now fourteen. Id. Further, he points out that his record is “devoid of

violence.” Id. at 20. However, he concedes that his record reflects multiple non-violent drug

offenses.” Id.

       In addition, Cole asserts that his “grandmother is. . .very close to death.” ECF 77 at 20.

He claims that his desire to see her before she passes away “provides tremendous incentive for

Mr. Cole to follow release conditions and adhere to all COVID-19 precautions so he can visit

safely with her if released.” Id.

       Cole explains that his drug addiction stems from an incident when he was fifteen, in

which he was shot and subsequently prescribed opiates for pain and developed addiction. Id. at

21. According to Cole, the best way to address these issues is through therapy and methadone-

based programs. Id. And, he points to his positive record of education, employment, and

contributions to his community. Id. at 22. In addition, Cole asserts that, upon his release, he will

be employed as a janitor at BWI airport. Id. at 19. And, Cole observes that “he has already

served a longer term in custody than he ever has before . . . .” Id. at 22.

       Cole concedes that his prison disciplinary record is not “blemish-free.” ECF 66 at 22.

But, he characterizes the punishments he received as “minor.” Id. n. 16.

                                                 C.

       The government contends that the factors under 18 U.S.C. § 3553(a) militate against

granting Cole’s Motion. ECF 73 at 32.

       The government argues that Cole “is a career drug dealer who was caught in possession

of opioid drugs and a firearm in the immediate vicinity of an elementary school and a baseball

field,” in an area in which he had previously been caught dealing drugs. Id. According to the



                                                 13
         Case 1:18-cr-00167-ELH Document 96 Filed 08/07/20 Page 14 of 16



government, “none of Defendant’s prior encounters with the criminal justice system—including

his two past convictions for Possession with Intent to Distribute CDS (which rendered him a

career offender)—were sufficient to deter Defendant to continue to break the law in the same

manner and in roughly the same place as he did previously.” Id.

        Moreover, the government maintains that Cole received lenient sentences on his prior

offenses, yet he failed “to take advantage of those ‘breaks.’” Id. at 32. It also points out that

defendant “has served just one third of his nine-year sentence—a sentence well below the bottom

of [his] guidelines (262 months)—and asks this Court to give him another break.[]” Id. at 33

(emphasis added by government). In the government’s view, “doing so would fail to promote

respect for the law, provide just punishment, and afford adequate deterrence.” Id. Further, it

contends that Cole’s disciplinary record “raise[s] serious questions as to whether he can be

trusted to live a law-abiding life if released.” Id. at 34.

        Further, the government points to the findings of Judge Rachel P. Kovner of the U.S.

District Court for the Eastern District of New York, in a case seeking the release of vulnerable

inmates from MDC Brooklyn. The judge denied a motion for preliminary injunction “‘that

would release all MDC inmates whose age or medical condition places them at heightened risk

from the virus and would manage almost every aspect of the facility’s COVID-19 response.’”

ECF 73 at 27 (quoting Chun v. Edge, No. 20 Civ. 159 (RPK)(RLM), 2020 WL 2055669, at *1

(E.D.N.Y. June 9, 2020)); see also ECF 89 at 1-2. Judge Kovner concluded that MDC Brooklyn

had responded aggressively to the virus, noting that no inmate had died and only one inmate had

been hospitalized with COVID-19. Chun, 2020 WL 3055669, at *1.




                                                   14
        Case 1:18-cr-00167-ELH Document 96 Filed 08/07/20 Page 15 of 16



                                                 C.

       As indicated, the Court has determined that the defendant has established a compelling

reason justifying his release. But, that does not end the inquiry. The Court must also consider

whether the defendant’s release would pose a danger to the community, as well as the factors

under 18 U.S.C. § 3553(a). Upon consideration of these factors, I conclude that release is not

warranted.

       This case is a very serious drug case. Guns and drugs are a dangerous combination,

especially near a school and on a school day. And, while incarcerated, defendant has not been

free of infractions, as reflected in ECF 73-6 and ECF 73-7. Given defendant’s prior criminal

record, coupled with the defendant’s infractions and the facts of this case, I cannot conclude that

he is no longer a danger to the community. And, under 18 U.S.C. § 3553(a), the nature and

circumstances of the offense, and the need to promote respect for the law as well as just

punishment, militate against the Motion.

       Moreover, Cole received a sentence for the instant offense that was significantly below

the advisory guidelines range and well below the one sought by the government. And, he has

only served one third of his lenient sentence.

       Both MDC Brooklyn, where defendant is currently incarcerated, and FCI Allenwood

Medium, to which he will be transferred, currently have either very low or no incidence of

COVID-19. “While the Court does not consider the actual presence of COVID-19 within a

prison to be a necessary prerequisite for a finding that an inmate with a high-risk medical

condition should be released based on extraordinary and compelling reasons, the fact that there

are no cases at [the facility] reduces the imminence of the risk to [defendant] and must be




                                                 15
        Case 1:18-cr-00167-ELH Document 96 Filed 08/07/20 Page 16 of 16



considered.” United States v. Wright, TDC-17-0388/TDC-19-0035, 2020 WL 2571198, at *3 (D.

Md. May 21, 2020).

       In sum, after applying the factors in 18 U.S.C. §§ 3142(g), 3582(c)(1)(A)(ii) and 3553(a),

I shall deny the Motion.

                                     V.     Conclusion

       For the forgoing reasons, I shall deny the Motion (ECF 61), without prejudice.



Date: August 7, 2020                                              /s/
                                                   Ellen Lipton Hollander
                                                   United States District Judge




                                              16
